    Case 19-50853-FJS                   Doc 6      Filed 06/18/19 Entered 06/18/19 10:56:54                  Desc Main
                                                   Document      Page 1 of 1


                                        UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF VIRGINIA



7R Kenneth E. Goolsby                                            ,QUH     Ervin Lewis Burke
     Alliance Legal Group
     133 Mount Pleasant Road
     Chesapeake, VA 23322                                          &DVH1R 19-50853-FJS


                                                                   &KDSWHU      7




                               NOTICE TO CURE CREDITOR MATRIX DEFICIENCY


3XUVXDQWWR/RFDO%DQNUXSWF\5XOHWKHSHWLWLRQILOHGE\\RXLVGHILFLHQWIRUWKHUHDVRQVHWRXWEHORZ
)DLOXUH WR FXUH WKH GHILFLHQF\ on or before BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         June 20, 2019         PD\ result in the GLVPLVVDO RI
\RXUbankruptcy case


            ✔
           BBBB          FUHGLWRUPDWUL[QRWXSORDGHGLQWR&0(&)WKURXJK&UHGLWRU0DLQWHQDQFH

                          8SRQFRPSOHWLRQRIWKHXSORDGGRFNHWWKHHYHQWCreditor Matrix
                          Uploaded/Diskette ReceivedIURPWKH0LVFHOODQHRXVFDWHJRU\RIWKH
                          %DQNUXSWF\(YHQWVPHQXDQGWHUPLQDWHWKHSHQGLQJGHDGOLQH

           BBBB          FUHGLWRUPDWUL[GLVNHWWHQRWVXEPLWWHGWRWKH&OHUNWRJHWKHUZLWK&RYHU6KHHW
                          IRU/LVWRI&UHGLWRUV

           BBBB          FUHGLWRUPDWUL[QRWVXEPLWWHGLQVFDQQDEOHKDUGFRS\IRUPDWZLWK5HTXHVW
                          IRU:DLYHUDQG&RYHU6KHHWIRU/LVWRI&UHGLWRUVDWWDFKHG




                                                                   &/(5.81,7('67$7(6%$1.5837&<&2857

'DWH BBBBBBBBBBBBBBBBBBBBBBB
        June 18, 2019                                              %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       /s/ Vickie Griffin
                                                                                  'HSXW\&OHUN

                                                                   7HOHSKRQH1XPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                      757-222-7524

(OHFWURQLF1RWLFHBBB
                    ✔

1RWLFHE\0DLOBBB
>QWFUPWU[YHU@
